Title: To George Washington from John Rutledge, 5 March 1791
From: Rutledge, John
To: Washington, George



Sir,
Charleston [S.C.] March 5. 1791

This State having thought proper to create the Office of Cheif Justice, & offer it to me, & the peculiar Circumstances of the Appointment being such that I conceive I could not with any Propriety refuse it, I beg Leave to inclose, & resign, my Commission, of an Associate Judge, of the United States.

Permit me to return my Thanks for the Honour confer’d on me by that Commission, & to offer my sincrest Wishes, for a long Continuance of your Health & Happiness. I have the Honour to be, with the greatest Respect; Sir yr most obedt & very hble Servt

J. Rutledge

